We adopt the following from the opinion of the court below: "The undisputed evidence proves that this crossing was actually occupied by the train of the defendant company when the lights of the automobile first brought it into view. Although this crossing must be considered dangerous in some respects, yet this evidence brings the case clearly within the ruling ofWink et al. v. Western Maryland R. R. Co., 116 Pa. Super. 374. There, under facts similar to those now under consideration, the Court held that there was no evidence to sustain a finding that the defendant was guilty of negligence," and affirm the judgment. *Page 322